Title: William Carmichael to the American Commissioners, 5 April 1786
From: Carmichael, William
To: American Commissioners


     
      Gentlemen
      Madrid 5th. April 1786
     
     I this day recd. from the Secretary of States Department a letter from the Count D Expilly inclosin one from Mr Lamb, copies of which I have the honor to transmit for Your Excellencies Information. Messrs. Lamb and Randall left Barcelona the 11th. Ulto. After their Departure I procured a letter in their favor from his Excy. the Ct. de Florida Blanca to the Ct. D Expilly which I forwarded under cover of the Latter to Mr Lamb.
     Until I can have an opportunity of conversing with the Secretary mentioned in the Cts. Letter I cannot particularly ascertain the cause which has retarded the conclusion of the Treaty between Spain & the Regency. The articles were long since adjusted & the

Money was some time ago landed at Algiers destined for presents &c &. I presume however that new difficulties have arisen on acct. of the desire of this court to obtain a peace for Naples & Portugal; As Letters by the last Post from Carthagena mention that the Envoys from these Courts for that Object were waiting there to receive Intelligence from Algiers before they chose to embark for that Place. The Secretary from thence with dispatches to the Ministry here may possibly remove these Obstacles, or at least give some insight with respect to the Extraordinary delay which the Ct D Expilly has experienced in his Negotiation. The only obstacle to prevent its termination after the one before mentioned must arise from the Quantum of money to be paid by Spain to the Algerines. This court wishes to diminish, the Regency to augment the amount of the sum appropriated to this use.
     I am very apprehensive that a truce for a short period will be the Utmost that we shall be able to Obtain. I am persuaded that the Ct. D Expilly will employ all the influence & experience he hath acquired by his residence there to render us service, in which he will perfectly second the views of his Court.
     It is unnecessary for me to enter into any details respecting the Mission of Mr Barclay. I flatter myself that he is convinced that I have done every which depended on me to fulfill your Excys intentions in sending that Gentleman to Madrid: I cannot however refrain from mentioning the exceeding Liberal & friendly conduct of his Excy. the Ct. de Florida Blanca on this Occasion. The Manner of conferring adds greatly to the Obligation conferred.
     I have the honor to be / with the highest respect / your Excellencies / Most Obedt. & Humble Sert.
     
      Wm. Carmichael
     
    